Citation Nr: 1011763	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness and as secondary to 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an irritable bowel 
syndrome, to include as due to an undiagnosed illness and as 
secondary to service-connected PTSD.  

3.  Entitlement to service connection for allergic rhinitis, 
claimed as a sinus disorder with sore throat, to include as 
due to an undiagnosed illness and as secondary to service-
connected PTSD.  

4.  Entitlement to service connection for sleep deprivation, 
to include as due to an undiagnosed illness and as secondary 
to service-connected PTSD.  

5.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness and as secondary to 
service-connected PTSD.  

6.  Entitlement to service connection for short-term memory 
loss, to include as due to an undiagnosed illness and as 
secondary to service-connected PTSD.  

7.  Entitlement to service connection for ulcerative colitis, 
to include as due to an undiagnosed illness and as secondary 
to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 
1992, to include service in the Southwest Asia Theatre of 
Operations from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, that denied the 
benefits sought on appeal.  

The issues of the Veteran's entitlement to service connection 
for headaches, irritable bowel syndrome, allergic rhinitis, 
and ulcerative colitis are addressed in the REMAND portion of 
the decision below.


FINDING OF FACT

By his written statement, received by the Board in July 2009, 
the Veteran withdrew from appellate consideration the issues 
of his entitlement to service connection for sleep 
deprivation, depression, and short-term memory loss, to 
include as due to an undiagnosed illness and as secondary to 
his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the 
issues of the Veteran's entitlement to service connection for 
sleep deprivation, depression, and short-term memory loss, to 
include as due to an undiagnosed illness and as secondary to 
service-connected PTSD, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

Here, the Veteran, by means of his written statement, 
received by the Board in July 2009 at the time of his BVA 
hearing, indicated that he was withdrawing from appellate 
consideration the issues of the his entitlement to service 
connection for sleep deprivation, depression, and short-term 
memory loss, to include as due to an undiagnosed illness and 
as secondary to his service-connected PTSD.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to those matters, and as the Board does not 
have jurisdiction to review the appeal relating thereto, it 
must be dismissed.


ORDER

The appeal involving the issues of the Veteran's entitlement 
to service connection for sleep deprivation, depression, and 
short-term memory loss, to include as due to an undiagnosed 
illness and as secondary to his service-connected PTSD, is 
dismissed.  


REMAND

A preliminary review of the record with respect to the 
remaining issues discloses a need for further development 
prior to further appellate review.  In this regard, by his VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) dated in October 2008, the Veteran's representative 
stated that service connection was being sought for each 
disorder on appeal on the basis that each such disability was 
secondary to the Veteran's service-connected PTSD.  However, 
the Board observes that service connection was not 
established for PTSD by the RO until entry of its rating 
decision in July 2008, and the most recent Supplemental 
Statement of the Case was furnished to the Veteran in June 
2008.  As such, the evidentiary and procedural development, 
to include the conducting of one or more VA examinations and 
the RO's consideration of the issue of secondary service 
connection as to all matters remaining on appeal, has not yet 
been completed.  Remand is required to facilitate the 
completion of that needed development.  

At his recent hearing, the Veteran requested VA assistance in 
developing pertinent evidence relating to the nexus of his 
claimed disorders to his period of active service.  He 
correctly noted that he was afforded a VA Gulf War 
examination in October 2006, which showed the existence of 
headaches and allergic rhinitis, but no opinion was sought or 
obtained at that time as to the relationship of the disorders 
shown to his period of service.  Rather his headaches were 
attributed to "side effects of medication for ulcerative 
colitis and possibly due to lack of sleep or stress."  
Neither ulcerative colitis, nor an irritable bowel syndrome, 
was diagnosed on the occasion of the October 2006 
examination, but the Veteran's colitis is otherwise 
objectively demonstrated by colonoscopy and his irritable 
bowel syndrome is noted in VA outpatient treatment notes, 
including those compiled in December 2004 and June 2005.  
Given the state of the record, and inasmuch as remand is 
already required for further medical input as to the claims 
for secondary service connection, it is advisable to also 
obtain medical opinion evidence as to the nexus of the 
Veteran's claimed disorders to his period of active service.  

Notice is also taken that the Veteran, at the time of his 
July 2009 BVA hearing indicated that he initially sought VA 
medical assistance for his headaches within an approximate 
period of 12 to 18 months following his discharge from active 
duty.  Records corresponding to that time frame are not now 
on file, and in this regard, it is noted that the earliest VA 
treatment is shown in 1997.  On remand, efforts to ascertain 
whether any additional VA treatment records are available are 
needed and to associate any such records with the Veteran's 
claims folder.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his current 
claims, including direct and secondary 
service connection for headaches, 
allergic rhinitis (claimed as a sinus 
disorder with sore throat), irritable 
bowel syndrome, and ulcerative colitis, 
to include as due to an undiagnosed 
illness and secondary to the service 
connected PTSD.  

2.  Obtain all VA treatment records, not 
already on file, inclusive of those 
compiled from May 1991 to the present, 
for inclusion in the Veteran's VA claims 
folder.  

3.  Thereafter, afford the Veteran VA 
gastrointestinal, neurological, and ear, 
nose, and throat (ENT) examinations for 
the purpose of ascertaining the nature 
and etiology of his claimed irritable 
bowel syndrome, ulcerative colitis, 
headaches, and allergic rhinitis (claimed 
as a sinus disorder with sore throat).  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.

The examiners are requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, report complaints and 
clinical findings in detail, and offer 
comments and opinions to the questions 
set forth below. 

The VA gastrointestinal examiner is 
requested to address the following 
questions:  

a)  Is it shown that the 
Veteran has an irritable bowel 
syndrome?  Is it at least as 
likely as not (50 percent or 
greater probability) that the 
Veteran's stomach or bowel 
complaints of at least six 
months' duration are reasonably 
attributable to any known 
clinical diagnosis, and, if so, 
which one(s), and, if not, are 
they indicative of an 
undiagnosed illness or a 
medically unexplained chronic 
multisymptom illness of service 
origin?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any currently 
existing ulcerative colitis 
and/or irritable bowel syndrome 
had its onset during the 
Veteran's period of active 
service from January 1985 to 
June 1992 or is otherwise 
related thereto or any incident 
thereof?  

c)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
irritable bowel syndrome and/or 
ulcerative colitis was caused 
or aggravated by his service-
connected PTSD?  

The VA neurological examiner is asked to 
address the following questions:  

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
headaches represent a known 
clinical entity or, in the 
alternative, an undiagnosed 
illness or a medically 
unexplained chronic 
multisymptom illness?  

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
headaches had their onset 
during his period of active 
service from January 1985 to 
June 1992 or are otherwise 
related thereto or any incident 
thereof?  

c)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
headaches were caused or 
aggravated by his service-
connected PTSD?  

The ENT examiner is asked to address the 
following questions:

a)  Does the Veteran have a 
sinus disorder or any other 
disorder manifested by 
recurring sore throats?  Are 
there in existence symptoms 
relating to the ear, nose, and 
throat which are not reasonably 
attributable to a known 
clinical entity and, if so, is 
it at least as likely as not 
(50 percent or greater 
probability) that such are 
representative of an 
undiagnosed illness or a 
medically unexplained chronic 
multisymptom illness having its 
origins in service?  

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
allergic rhinitis or other 
known clinical entity involving 
the sinus tract or recurring 
sore throats had its onset 
during his period of active 
service from January 1985 to 
June 1992 or is otherwise 
related thereto or any incident 
thereof?  

c)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
allergic rhinitis or other 
known clinical entity involving 
the sinus tract or recurring 
sore throats was caused or 
aggravated by his service-
connected PTSD?  

Each examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship; less likely weighs 
against the claim.  

Each examiner is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  Lastly, readjudicate the Veteran's 
claims for service connection for 
headaches, allergic disorder or other 
sinus disorder with sore throat, 
irritable bowel syndrome, and ulcerative 
colitis, to include as due to an 
undiagnosed illness and as secondary to 
his service-connected PTSD.  

If the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


